Name: 78/675/EEC: Commission Decision of 14 July 1978 on financial assistance from the Community in making good losses incurred following the outbreak of African swine fever in Sardinia
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-08-18

 Avis juridique important|31978D067578/675/EEC: Commission Decision of 14 July 1978 on financial assistance from the Community in making good losses incurred following the outbreak of African swine fever in Sardinia Official Journal L 227 , 18/08/1978 P. 0020 - 0020 Greek special edition: Chapter 03 Volume 22 P. 0146 ++++COMMISSION DECISION OF 14 JULY 1978 ON FINANCIAL ASSISTANCE FROM THE COMMUNITY IN MAKING GOOD LOSSES INCURRED FOLLOWING THE OUTBREAK OF AFRICAN SWINE FEVER IN SARDINIA ( 78/675/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 77/97/EEC OF 21 DECEMBER 1976 ON THE FINANCING BY THE COMMUNITY OF CERTAIN EMERGENCY MEASURES IN THE FIELD OF ANIMAL HEALTH ( 1 ) , AND IN PARTICULAR ARTICLE 1 ( 1 ) THEREOF , WHEREAS AFRICAN SWINE FEVER HAS BEEN FOUND IN SEVERAL LOCALITIES IN SARDINIA ; WHEREAS THE APPEARANCE OF THIS EXOTIC DISEASE IS A SERIOUS DANGER TO THE COMMUNITY'S LIVESTOCK AND IN ORDER TO HELP ERADICATE THE DISEASE RAPIDLY THE COMMUNITY SHOULD ASSIST IN MAKING GOOD THE LOSSES SO CAUSED ; WHEREAS AS SOON AS THE PRESENCE OF AFRICAN SWINE FEVER WAS OFFICIALLY CONFIRMED ITALY TOOK ALL THE MEASURES SPECIFIED IN ARTICLE 1 OF THE ABOVEMENTIONED COUNCIL DECISION ; WHEREAS THE CONDITIONS FOR COMMUNITY FINANCIAL ASSISTANCE ARE CONSEQUENTLY MET ; WHEREAS TO BE FULLY EFFECTIVE THE COMMUNITY'S ASSISTANCE SHOULD BE THE MAXIMUM AUTHORIZED IN THE SAID COUNCIL DECISION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE COMMUNITY SHALL PAY 50 % OF THE EXPENDITURE INCURRED BY ITALY ON : - COMPENSATING OWNERS FOR THE SLAUGHTER AND DESTRUCTION OF PIGS , AND - DISINFECTING FARMS FOLLOWING ALL OUTBREAKS OF AFRICAN SWINE FEVER DETECTED IN SARDINIA UP TO 31 JULY 1978 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 14 JULY 1978 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO L 26 , 31 . 1 . 1977 , P . 78 .